Citation Nr: 1029499	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-00 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
personality disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.H.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 
1973 and from November 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After reviewing the Veteran's claims folder, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to assist with regard to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The claims file reflects that there is additional 
evidence that has not been obtained which is relevant to the 
Veteran's claims.  During a June 2010 hearing before the Board, 
and in various written statements, the Veteran reported that she 
was receiving disability benefits from the Social Security 
Administration (SSA) for her psychiatric disabilities.  However, 
the Veteran's SSA records are not of record.  Accordingly, the RO 
should obtain the Veteran's records from the SSA.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159; see also Murinscak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (the duty to assist extends to obtaining SSA 
records where they may be relevant to the issue under 
consideration).

In addition, the Veteran's claim for entitlement to service 
connection for a psychiatric disorder must be remanded for 
further development and readjudication by the RO in accordance 
with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
when a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled).  Specifically, although the RO provided the Veteran 
with VA examinations in June 2005 and August 2007 addressing the 
etiology of her current chronic depression, dysthymia, panic 
disorder, eating disorder, and borderline personality disorder, 
the VA examiners did not consider whether the Veteran's other 
currently diagnosed psychiatric disorder, bipolar disorder, is 
related to her military service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(noting that when the medical evidence of record is insufficient, 
in the opinion of the Board, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).  Accordingly, the Veteran must be afforded a new VA 
examination which addresses the etiology of all of her diagnosed 
psychiatric disorders of record.  

The Board acknowledges that the medical evidence of record also 
shows current diagnoses of posttraumatic stress disorder (PTSD).  
However, entitlement to service connection for PTSD was denied by 
the RO in a July 2007 rating decision.  There is no evidence in 
the claims file that the Veteran sought to appeal that rating 
decision; thus, that issue is not before the Board for 
consideration.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify all VA 
and non-VA medical providers who have treated 
her for her psychiatric disorders since 
service discharge.  The RO must then attempt 
to obtain copies of the related medical 
records that are not already in the claims 
folder, to include any VA treatment records 
from the VAMC in Knoxville, Tennessee; 
service clinical records from Norton Air 
Force Base and Riverside Air Force Base; and 
the Veteran's SSA records.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, the 
RO must notify the Veteran and her 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that she is ultimately responsible 
for providing the evidence.  The Veteran and 
her representative must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran must be provided 
with a VA psychiatric examination to 
ascertain the nature, severity, and etiology 
of all diagnosed psychiatric disorders of 
record.  The examiner must be provided with, 
and review, the Veteran's entire claims file 
in conjunction with the examination.  All 
necessary special studies or tests, including 
psychological testing and evaluation, must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the Veteran's 
psychiatric status.  The examiner must also 
provide an opinion as to whether any of the 
Veteran's psychiatric disorders, including 
chronic depression, dysthymia, panic 
disorder, eating disorder, bipolar disorder, 
and borderline personality disorder, are 
related to active duty service or any event 
therein.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it is 
her responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable. 

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, 
reviewing the additional evidence submitted, 
and conducting any other development that may 
be indicated, the RO must readjudicate the 
Veteran's claims to reopen the issue of 
entitlement to service connection for a 
personality disorder and for entitlement to 
service connection for an acquired 
psychiatric disorder, to include chronic 
depression, dysthymia, panic disorder, eating 
disorder, bipolar disorder, and borderline 
personality disorder.  Specifically, the RO 
must determine whether service connection is 
warranted for any diagnosed psychiatric 
disability.  If either of the claims remain 
denied, a supplemental statement of the case 
must be provided to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

